Citation Nr: 1119840	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-44 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for chronic left ankle pain.

5.  Entitlement to service connection for an index finger disorder.

6.  Entitlement to service connection for a varicocele of the left testicle.

7.  Entitlement to service connection for a right and left chest problem.

8.  Entitlement to service connection for a neck cyst.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran submitted a VA Form 9, prior to the issuance of the October 2009 Statement of the Case (SOC), that was accepted as a Notice of Disagreement.  On that form, the Veteran indicated that he wanted a video hearing before the Board.  However, on his November 2009 VA Form 9 in response to the SOC, he indicated he did not want a Board hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran's has a current hearing loss disability that is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from active service.

2.  The competent and probative evidence preponderates against a finding that the Veteran has a current tinnitus disability that is due to any incident or event in active military service; and against a finding that tinnitus, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from active service.

3.  The competent and probative evidence preponderates against a finding that any disorder of the knees is due to any incident or event in military service, nor was arthritis manifested during service or within one year after separation from service.

4.  The competent and probative evidence preponderates against a finding that any current left ankle disorder is due to any incident or event in military service, nor was arthritis manifested during service or within one year after separation from service.

5.  The competent and probative evidence preponderates against a finding that the Veteran has a current diagnosis or residuals of an index finger disorder that is due to any incident or event in active military service, nor was arthritis manifested during service or within one year after separation from service.

6.  The competent and probative evidence preponderates against a finding that the Veteran has a current varicocele of the left testicle that is due to any incident or event in active military service.

7.  The competent and probative evidence preponderates against a finding that the Veteran has a current right and left chest problem that is due to any incident or event in active military service.

8.  The competent and probative evidence preponderates against a finding that the Veteran has a current neck cyst that is due to any incident or event in active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  No knee disorder was not incurred in or aggravated by service, nor may arthritis of either knee be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A left ankle disorder was not incurred in or aggravated by service, nor may arthritis of the ankle be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  An index finger disorder was not incurred in or aggravated by service, nor may arthritis of the finger be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  A varicocele of the left testicle was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

7.  A right and left chest problem was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

8.  A neck cyst was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In July 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the July 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the March 2009 rating decision and October 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Oklahoma City VA Medical Center (VAMC) and Lawton Outpatient Clinic (OPC), and the Veteran was afforded a general VA examination in August 2008.  

The Board finds that a VA examination or medical opinion specific to each of the claimed disabilities is not necessary to fulfill VA's duty to assist.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the STRs document some symptoms of the claimed disabilities during active service, there is no showing of symptoms again for many years after the Veteran's retirement from service, if at all.  Moreover, there are no competent medical opinions suggesting a relationship between any current disorder and active service, and no other medical evidence of record suggests a causal relationship between any current disorder and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss and tinnitus) and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Hearing Loss and Tinnitus

The Veteran first contends that he has bilateral hearing loss and tinnitus related to active service.  His DD Form 214 lists his military occupational specialty (MOS) as clerk typist, postal specialist, and administrative specialist.  Moreover, it indicates that he received a number of awards and decorations, including the Marksmanship Qualification Badge for the M-16 rifle.  

The Board acknowledges that exposure to loud noise may have occurred during the Veteran's active service, particularly in the course of weapons training.  However, while noise exposure is conceded, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has current hearing loss and tinnitus, consistent with VA regulations, which are a result of such in-service exposure.  The Board will analyze the evidence below.

His STRs are negative for any manifestation of hearing loss or tinnitus complaints.  At his June 1972 enlistment examination, an audiogram revealed puretone thresholds of 5 decibels at the frequencies 500, 1000, 2000, and 4000 Hz, bilaterally.  A July 1980 audiogram showed puretone thresholds of 10, 15, 15, 10, and 0 decibels in the right ear, and 15, 15, 20, 25, and 20 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  

In January 1982, puretone thresholds were 10, 15, 15, 25, and 25 decibels in the right ear and 10, 15, 15, 25, and 20 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  The following year, puretone thresholds were 5, 0, 10, 0, and 0 decibels in the right ear, and 5, 0, 5, 10, and 0 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  

In August 1985, puretone thresholds were 5, 5, 10, 5, and 0 decibels in the right ear, and 5, 0, 10, 10, and 0 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.      

In January 1989, a treatment note indicates that an audiogram was conducted and did not show any hearing loss.  At his April 1992 retirement examination, an audiogram revealed puretone thresholds of 0 decibels in the right ear and 0, 0, 5, 10, and 0 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Thus, a hearing loss disability was not demonstrated during active service, nor were there any documented complaints of tinnitus.  

Following retirement from service, there is no documentation of complaints or treatment for hearing loss or tinnitus.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for hearing loss or tinnitus.  

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of sensorineural hearing loss or tinnitus as organic diseases of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of hearing loss or tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of the chronic disease provisions of law are not satisfied.  

Moreover, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of either hearing loss or tinnitus.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes medical evidence spanning nearly a 40-year period) fails to support a current diagnosis of the claimed disability, that holding would not apply.
 
Finally, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current hearing difficulty, ringing in his ears, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that, in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's hearing difficulty and tinnitus are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's STRs are negative for any complaints of hearing loss or tinnitus, and his hearing was tested and found to be normal throughout service and at retirement.  Following service, there was no documentation of any complaints of hearing loss or tinnitus.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent medical opinions suggesting that the Veteran has a current hearing loss or tinnitus disability that is related to service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The Board recognizes and appreciates the Veteran's 20 years of honorable service to our country.  However, since the preponderance of the evidence is against his claim of entitlement to service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Bilateral Knee Disorder

The Veteran contends that he has bilateral knee pain that is related to active service.  His STRs show a single incident of knee pain.  His June 1972 enlistment examination report is negative for any complaints of knee pain or problems.  In September 1977, he reported that the back of his left knee sometimes hurt when he was running.  Moreover, he felt as though the knee was going to give out when walking up or down stairs.  There was no recent trauma to the knee, although he fell and hit it on a rock when he was in junior high school.  He did not see a doctor at the time.  The knees had full range of motion, no edema, swelling, or bruising, no ligament laxity, and no Drawer sign.  The doctor assessed knee pain and possible traumatic arthritis.  

His April 1992 retirement examination does not show any complaints of knee problems, and physical examination of the lower extremities was noted to be normal.

Following retirement from service, in March 2008, the Veteran sought treatment with Dr. P.B.D. for right knee pain.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It was noted that he was a postal carrier and walked approximately 10 miles per day.  He had been having intermittent swelling on the anterior aspect of his right knee and pain on kneeling.  He denied any locking or giving way.  On examination, there was no evidence of effusion.  However, he did have mild prepatellar bursitis.  The lateral ligaments were strong, and Drawer sign was negative.  There was no evidence of internal knee derangement.  The doctor prescribed Celebrex.  

In June 2008, the Veteran reported a recent episode of knee swelling at the VAMC.  There was slight suprapatellar effusion in the left knee.  The doctor assessed degenerative joint disease and ordered X-rays.  In September 2008, the doctor noted that X-rays of the knee were negative.  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's current knee disorders are related to his active service.

The knee disorders are not presumed to have originated in service under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the knees were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his retirement.  

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's knee pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show one episode of knee pain in 1977.  There were no other documented complaints of knee pain, and his 1992 retirement examination was negative for any complaints of knee problems.  Following service, there was no documentation of treatment for knee pain until 2008, 16 years after his retirement from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for 16 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current knee problems to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

3.  Chronic Left Ankle Pain

Next, the Veteran contends that he has chronic ankle pain related to active service.  His STRs show no ankle problems at the time of enlistment.  In July 1983, he reported that he had developed pain in both feet after he started running 2 months prior.  On examination, there was tenderness at both ankles and at the right Achilles tendon.  Range of motion was good, and X-rays of the ankle were normal.  The doctor assessed pronation syndrome.  

There are no further documented complaints of ankle pain in the STRs, and the April 1992 retirement examination report shows a normal examination of the lower extremities.  

Following retirement from service, in September 2008, the Veteran reported foot pain.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  There was tenderness over the medial aspect of the tibio-metatarsal region.  X-rays of the foot were negative.  The doctor assessed possible tendonitis of the left foot.  

In June 2009, the Veteran presented with persistent pain about the medial aspect of the left hind foot.  He pointed to the distal course of the posterior tibial tendon as the source of his pain.  He had tried a boot walker which provided significant relief, but any time he tried to wean out of his boot walker, he had significant recurrence of the pain.  There was a mild valgus deformity of the ankle.  He was unable to achieve a single foot toe raise, but was able to achieve a double foot toe raise.  X-rays showed mild subtalar subluxation with a prominent accessory navicular.  The posterior tibial tendon was swollen and very tender.  The doctor recommended accessory navicular excision with debridement of the posterior tibial tendon, as well as deep tendon transfer of the flexor digitorum to the medial aspect of the navicular.  This would most likely be combined with medialized calcaneal osteotomy, although the decision regarding a possible subtalar fusion could be made at the time of surgery.  The surgery was performed later that month.    

The Veteran went to the VAMC in September 2009 for a post-operative visit.  He felt he was doing much better, although he noticed some foot discomfort when walking barefoot.  He had intermittent swelling of the left foot.  However, he was ready to go back to work as a mailman.  On examination, the surgical incision was well-healed with no signs of infection.  Range of motion of the foot and ankle was good.  There was minimal swelling.  The plantar fascia were tight.  He had full range of motion of the digits, and foot strength was 5 out of 5.  The doctor gave the Veteran foot stretches to perform on his own and a release to work with no limitations.  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's current ankle disorder is related to his active service.

The Board finds that the ankle disorder is not presumed to have originated in service under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the ankle was manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his retirement.  

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's ankle pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show one episode of ankle pain in 1983.  There were no other documented complaints of ankle pain, and his 1992 retirement examination was negative for any complaints of ankle problems.  Following service, there was no documentation of treatment for ankle pain until 2008, 16 years after his retirement from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for 16 years following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current ankle problems to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an ankle disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).

4.  Index Finger Disorder

The Veteran next contends that he has an index finger disorder that is related to active service.  His STRs show that in May 1985, the Veteran caught a finger on his left hand (the note does not specify which finger) in a door at the post office.  There was a blood clot under the fingernail, some edema, and limited range of motion.  The doctor assessed a blood clot and subungual hematoma.  The blood was drained, and the Veteran was prescribed medication. 

In May 1992, he cut his right index finger on the medial aspect.  There was an oblique laceration on the mid segment of the finger.  It was bleeding.  However, sensation was maintained, as was motion of the finger.  The distal interphalangeal and proximal interphalangeal joints were stable, and the capillaries of the finger were refilling.  The finger was sutured with 5 stitches and there were no complications.  

Two days later, the Veteran reported for a wound check.  There was no edema, erythema, or exudates.  The wound was healing well.  He was to report for suture removal several days later.  

There are no further documented complaints of index finger problems during active service.  

Following retirement from service, there is no documentation of treatment for or complaints of finger problems. 

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that any current index finger disorder is related to his active service.

The finger disorder is not presumed to have originated in service under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the finger was manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his retirement.  

Moreover, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of any index finger disorder.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes nearly 40 years of medical records) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's finger pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show that he cut his index finger in 1992, that it was sutured, and that there were no complications.  There was another incident in 1985 when the Veteran caught one of his fingers in a door; again, there do not appear to have been any residuals, as there is no further mention of any finger problems.  Following service, there was no documentation of treatment for or complaints of finger problems.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current index finger problems to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an index finger disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).

5.  Varicocele of the Left Testicle

The Veteran contends that he has a varicocele of the left testicle that originated in active service.  His STRs confirm that he did, in fact, have a varicocele of the left testicle that was discovered in December 1977 due to an infertility problem.  Specifically, the doctor assessed a varicocele of the left scrotum and noted that the left testicle was slightly smaller than the right.  In April 1978, the Veteran underwent suprainguinal ligation of the left spermatic vein.  There is no further mention of varicoceles, and no documentation of further complications from the surgery.  The April 1992 retirement examination report notes the surgery for infertility in 1978, but also notes a normal genitourinary examination.  

Following retirement from service, there is no documentation of any complaints of or treatment for varicoceles of the testicles or related symptoms.  Indeed, at the August 2008 VA examination, a genital examination was within normal limits.  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that any current varicocele of the left testicle is related to his active service.

First, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of a left testicle varicocele.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes nearly 40 years of medical records) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's swelling or difference in testicle size is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show that the Veteran had a varicocele of the left testicle that was surgically corrected in 1978.  There were no other documented complaints of testicle swelling, and his 1992 retirement examination indicated a normal genitourinary examination.  Following service, there was no documentation of treatment for or complaints of genitourinary issues.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current varicocele of the testicle to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a varicocele of the left testicle, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).

6.  Right and Left Chest Problem

The Veteran contends he has a right and left chest problem that is related to active service.  His STRs show that in January 1976, the Veteran complained of pain over the right chest at the level of the fifth rib on palpation.  The doctor assessed a muscle strain.  

In October 1983, he reported sharp pain in his left chest after running.  Cardiovascular evaluation was normal.  However, he was tender between the fifth and sixth ribs of the left chest.  The doctor again assessed a probable muscle strain.  There is no further documentation of chest muscle pain, and his April 1992 retirement examination makes no mention of it.  

Nearly 16 years after retiring from service, in June 2008, the Veteran reported daily left-side chest pain.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  An EKG was normal, and a myocardial perfusion study was ordered, which was also normal.  

In September 2008, the Veteran reported an episode of chest pain since the last VAMC visit, for which he went to the emergency room.  He was told that it was "not [his] heart."  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that any current chest problem is related to his active service.

First, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of a chest muscle problem.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes nearly 40 years of medical records) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's chest muscle pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show that the Veteran had two episodes of chest muscle strains during active service.  There were no other documented complaints of chest muscle pain, including at his 1992 retirement examination.  Following service, there was no documentation of treatment for or complaints of chest muscle strains.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current chest muscle problems to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right and left chest problems, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


7.  Neck Cyst

Finally, the Veteran contends that he has a neck cyst that is related to active service.  His STRs show that in December 1977, he reported a knot in his neck.  On physical examination, there was a 2 by 1.5 centimeter smooth subcutaneous mass on the right cleidomastoid area.  It was nontender.  The doctor assessed a probable lipoma. 

A July 1982 surgical referral indicates the Veteran had a right neck mass that had been present for 10 to 15 years, a probable lipoma.  In August 1982, a 3 centimeter subcutaneous cyst was excised from the right side of the Veteran's neck.  A biopsy showed that it was an epidermal inclusion cyst.  A month later, it was noted that the excision site was healing well, and the sutures were taken out.  

There is no further documentation of any neck cysts in service.  The April 1992 retirement examination is negative for any residuals of the cyst removed nearly 10 years earlier.  

Following retirement from service, there is no documentation of complaints of or treatment for a neck cyst.  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that any current neck cyst is related to his active service.

First, the greater weight of the probative evidence is against finding that the Veteran has a current neck cyst.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes nearly 40 years of medical records) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to observe a mass on his neck and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, a neck cyst is found to be capable of lay observation, and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show that he had a probable lipoma on the right side of his neck surgically excised in 1982.  The wound was noted to have healed well, and there is no documentation of complications following the surgery.  Following service, there was no documentation of treatment for or complaints of any neck cysts.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current neck cysts to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck cyst, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for chronic left ankle pain is denied.

Service connection for an index finger disorder is denied.  

Service connection for a varicocele of the left testicle is denied.  

Service connection for a right and left chest problem is denied.  

Service connection for a neck cyst is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


